DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 40, 42, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619) and Betts (CA 2510822 A1).
For claim 40, Fagan discloses a trailer support system 10 comprising:
a trailer support 14 comprising:
a first frame rail 20;
a second frame rail spaced 20 [apart from the first frame rail] (fig. 4, col. 3, lines 22 – 23);
a pair of spaced apart cross members 22, 24 [that operatively couple the first frame rail to the second frame rail] (fig. 4, col. 3, lines 22 – 25);
a neck 26, 28 [operatively coupled to at least one of the pair of spaced apart cross members, the neck extending proximally away from the pair of spaced apart cross members] (fig. 4, col. 3, lines 25 – 28) and including a proximal coupler 30 [configured to engage a tow vehicle] (fig. 1, at least indirectly via a box trailer);
a trailer support surface 40, 42, 44, 46, 48 [extending above the first frame rail and the second frame rail] (fig. 3), [the trailer support surface configured to support an undersurface of a parked semi truck trailer when in contact therewith] (col. 1, lines 31 – 32);
a wheel assembly 36, 38 [operatively coupled to at least one of the first frame rail and the second frame rail] (fig. 4, col. 3, lines 29 – 33, indirectly), [the wheel assembly including an axle and at least two wheels mounted thereto] (col. 3, lines 31 – 33); but does not explicitly disclose
a ground block operatively coupled to at least one of the first frame rail and the second frame rail, the ground block configured to retard rolling motion of the wheels when contacting the ground; and,
a visual display remote from the trailer support capable of providing a first visual indication that the trailer support is positioned underneath the parked semi truck trailer when the trailer support is positioned underneath the parked semi truck trailer and a second visual indication that the trailer support not positioned underneath the parked semi truck trailer when the trailer support is not positioned underneath the parked semi truck trailer.
Grotz discloses a truck 10 comprising a pair of longitudinal frame members 12; a wheeled axle assembly 14, a wheel chocking device 24 [operatively coupled to at least one of the longitudinal frame members] (fig. 6), [the chock configured to retard rolling motion of the wheels when contacting the ground] (fig. 4, col. 3, lines 69 – 75 and col. 4, lines 1 – 8), but does not explicitly disclose 
a visual display remote from the trailer support capable of providing a first visual indication that the trailer support is positioned underneath the parked semi truck trailer when the trailer support is positioned underneath the parked semi truck trailer and a second visual indication that the trailer support not positioned underneath the parked semi truck trailer when the trailer support is not positioned underneath the parked semi truck trailer.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the wheel chock of Grotz with the trailer support of Fagan to allow for [an automatic chocking device which may be utilized for chocking wheels of a towing vehicle or large trucks and the like adapted to carry heavy loads in order to prevent rearward movement of the vehicle] (col. 1, lines 18 – 22).
Betts et al. discloses a trailer 11; a trailer hitch alignment system 10 comprising [a control unit 20 may be portable and mountable in a passenger compartment of a vehicle 14, the control unit including a housing 22 receiving illuminated display screen 24, a light 26, a speaker 28, a plurality of buttons 30, 32 and an electronic circuit 34] (page 4, paragraph [0028]); and [communication between the control unit 20, a vehicle hitch sensor unit 40, and a trailer hitch sensor unit 60 is preferably by radio frequency (RF) coupling, however, the present invention also contemplates other similar wireless communication means for communication between components, such as infrared, WiFi, other IEEE standards, any RF algorithmic programming means] (page 5, paragraph [0029]); and [the display screen  displays the relative positions of vehicle hitch sensor and trailer hitch sensor, represented by a ball 52 and a ring 52, respectively, when the vehicle hitch sensor is directly below the trailer hitch sensor, ball 52 will be displayed inside of ring 54 on display 24] (fig. 2, page 5, paragraph [0030]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the trailer hitch alignment system of Betts et al. with the trailer support of Fagan modified as above to allow for visual confirmation for an operator or attendant, thus reducing overall malfunction and damage during operation.
For claim 42, Fagan modified as above discloses the trailer support system [wherein the first wheel assembly is operatively coupled to the first frame rail and the second frame rail] (fig. 4, col. 3, lines 29 – 33), [wherein the at least two wheels are mounted proximate each end of the axle] (fig. 4, wherein a pair of wheels 38 are positioned proximate each end of the axle 36).
For claim 44, Fagan modified as above discloses the trailer support system [wherein the trailer support includes a wireless communicator for wirelessly communicating with the visual display] (in view of the modification above, page 5, paragraph [0029] of Betts et al.).
For claim 45, Fagan modified as above discloses the trailer support system [wherein the trailer support wirelessly communicates with the visual display] (in view of the modification above, page 5, paragraph [0029] of Betts et al.).
Claim 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619) and Betts (CA 2510822 A1), and further in view of Haire et al. (US 5,338,050).
For claim 41, Fagan modified as above does not explicitly disclose the trailer support system further comprising a stop including a vertical surface configured to contact a vertical surface of the parked semi truck trailer to retard rearward repositioning of the trailer support with respect to the parked semi truck trailer.
Haire et al. discloses a dolly 10 comprising a stop (figs. 1 – 3, vertical surface extending from the rearward end of the dolly) including a vertical surface [configured to contact a vertical surface of a parked semi truck trailer] (capable, dependent upon the height of the parked semi truck trailer and the extent to which the dolly is moved in relation to the parked semi truck trailer) [to retard rearward repositioning of the trailer support with respect to the parked semi truck trailer] (capable, intended use).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the stop of Haire et al. with the trailer support of Fagan modified as above to allow for a reduction in debris and mud build-up and serving as a contact area during maneuvering, thus reducing overall replacement costs due to replacing mud flaps instead of repairing other components such as the trailer support frame.
Claim 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fagan (US 3,169,012) in view of Grotz (US 3,086,619), Jennings (US 3,836,179), and Betts (CA 2510822 A1).
For claim 60, Fagan discloses a trailer support system comprising: 
a trailer support 14 comprising: 
a first frame rail 20; 
a second frame rail 20 [spaced apart from the first frame rail] (fig. 4, col. 3, lines 22 – 23);
a wheel assembly 36, 38 [operatively coupled to at least one of the first frame rail and the second frame rail] (fig. 4, col. 3, lines 29 – 33, indirectly), [the wheel assembly including an axle 36 and at least two wheels 38 mounted thereto] (col. 3, lines 31 – 33);
a pair of spaced apart cross members 22, 24 [that operatively couple the first frame rail to the second frame rail] (fig. 4, col. 3, lines 22 – 25); 
a neck 26, 28 [operatively coupled to at least one of the pair of spaced apart cross members, the neck extending proximally away from the pair of spaced apart cross members] (fig. 4, col. 3, lines 25 – 28) and [including a proximal coupler configured to engage a tow vehicle] (fig. 1, at least indirectly via a box trailer); but does not explicitly disclose
a ground block operatively coupled to at least one of the first frame rail and the second frame rail, the ground block configured to retard rolling motion of the wheels when the ground block contacts the ground; and,
a first trailer support surface at a first height, and a second trailer support surface at a second height, less than the first height, the first trailer support surface positioned proximally with respect to the second trailer support surface, where the first and second trailer support surfaces are vertically stepped with respect to one another; and
a visual display remote from the trailer support capable of providing a first visual indication that the trailer support is positioned underneath the parked semi truck trailer when the trailer support is positioned underneath the parked semi truck trailer and a second visual indication that the trailer support not positioned underneath the parked semi truck trailer when the trailer support is not positioned underneath the parked semi truck trailer.
Grotz discloses a truck 10 comprising a pair of longitudinal frame members 12; a wheeled axle assembly 14, a wheel chocking device 24 [operatively coupled to at least one of the longitudinal frame members] (fig. 6), [the chock configured to retard rolling motion of the wheels when contacting the ground] (fig. 4, col. 3, lines 69 – 75 and col. 4, lines 1 – 8), but does not explicitly disclose 
a first trailer support surface at a first height, and a second trailer support surface at a second height, less than the first height, the first trailer support surface positioned proximally with respect to the second trailer support surface, where the first and second trailer support surfaces are vertically stepped with respect to one another; and
a visual display remote from the trailer support capable of providing a first visual indication that the trailer support is positioned underneath the parked semi truck trailer when the trailer support is positioned underneath the parked semi truck trailer and a second visual indication that the trailer support not positioned underneath the parked semi truck trailer when the trailer support is not positioned underneath the parked semi truck trailer.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the wheel chock of Grotz with the trailer support of Fagan to allow for [an automatic chocking device which may be utilized for chocking wheels of a towing vehicle or large trucks and the like adapted to carry heavy loads in order to prevent rearward movement of the vehicle] (col. 1, lines 18 – 22).
Jennings discloses a trailer chock 10 comprising [a first trailer support surface 26 at a first height, and a second trailer support surface 22 at a second height, less than the first height, the first trailer support surface positioned proximally with respect to the second trailer support surface] (fig. 1), [wherein the first and second trailer support surfaces are vertically stepped with respect to one another] (fig. 1, wherein the first and second trailer support surfaces are vertically stepped at the location of the brace 30), but does not explicitly disclose 
a visual display remote from the trailer support capable of providing a first visual indication that the trailer support is positioned underneath the parked semi truck trailer when the trailer support is positioned underneath the parked semi truck trailer and a second visual indication that the trailer support not positioned underneath the parked semi truck trailer when the trailer support is not positioned underneath the parked semi truck trailer.
At the time of the invention, it would have been obvious to one of ordinary skill in the art to alternatively use the first trailer and the second trailer support surface as taught by Jennings in place of the support surface of Fagan modified as above to allow for an alternative connection between the trailer support and towing vehicle, thus improving overall usability and maneuvering.
Betts et al. discloses a trailer 11; a trailer hitch alignment system 10 comprising [a control unit 20 may be portable and mountable in a passenger compartment of a vehicle 14, the control unit including a housing 22 receiving illuminated display screen 24, a light 26, a speaker 28, a plurality of buttons 30, 32 and an electronic circuit 34] (page 4, paragraph [0028]); and [communication between the control unit 20, a vehicle hitch sensor unit 40, and a trailer hitch sensor unit 60 is preferably by radio frequency (RF) coupling, however, the present invention also contemplates other similar wireless communication means for communication between components, such as infrared, WiFi, other IEEE standards, any RF algorithmic programming means] (page 5, paragraph [0029]); and [the display screen  displays the relative positions of vehicle hitch sensor and trailer hitch sensor, represented by a ball 52 and a ring 52, respectively, when the vehicle hitch sensor is directly below the trailer hitch sensor, ball 52 will be displayed inside of ring 54 on display 24] (fig. 2, page 5, paragraph [0030]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to additionally use the trailer hitch alignment system of Betts et al. with the trailer support of Fagan modified as above to allow for visual confirmation for an operator or attendant, thus reducing overall malfunction and damage during operation.

Response to Arguments
Applicant’s arguments with respect to claims 40 – 42, 44, 45, and 60 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611